TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00210-CR



                                  John McCoy, Appellant

                                              v.

                                The State of Texas, Appellee




              FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
          NO. M-16537, HONORABLE WILLIAM R. SAVAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: March 4, 2004

Do Not Publish